Citation Nr: 1632304	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-27 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration.

2.  Entitlement to a disability rating greater than 10 percent prior to April 7, 2014, and greater than 30 percent thereafter for chronic headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim of service connection for residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration (which was characterized as angle recession glaucoma, right eye), assigning a 10 percent rating effective January 8, 2008.  The Veteran disagreed with this decision in March 2012.  He perfected a timely appeal in October 2012.  A Travel Board hearing was held at the RO in June 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In May 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ promulgate a Statement of the Case (SOC) on the Veteran's higher initial rating claim for residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration.  An SOC was promulgated on this issue in September 2012.  As noted above, the Veteran perfected a timely appeal in October 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an August 2014 rating decision, the RO denied the Veteran's claim for a disability rating greater than 10 percent for chronic headaches.  The Veteran disagreed with this decision later in August 2014.  In an August 2015 rating decision, the RO assigned a higher 30 percent rating effective April 7, 2014, for the Veteran's service-connected chronic headaches.  Because a 30 percent rating is not the maximum rating available for this disability, and because the Veteran is presumed to be seeking the maximum disability rating available, an increased claim for chronic headaches remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to receipt of additional VA compensation for dependents between May 1, 2012, and December 31, 2012, and entitlement to service connection for depression, including as due to a service-connected disability, have been raised by the record in April and June 2016 statements, respectively, but have not been adjudicated by the AOJ.  With respect to the issue of entitlement to additional VA compensation, it is not entirely clear from a review of the record evidence what compensation payments are in dispute between the Veteran and VA (as it appears the Veteran receives both retroactive VA compensation and VA disability compensation payments and may be disputing either or both of these payment amounts) and whether the Veteran's VA compensation already has been audited by VA.  Although his lay statements are not entirely clear, it appears that the Veteran essentially contends that he was not paid all of the VA compensation to which he was entitled (whether retroactive or disability) between May 1, 2012, and December 31, 2012, because VA did not include all of his dependents in his VA compensation award(s) during that time period.  It also appears that VA audited the Veteran's VA compensation payments in June 2013 and in June 2016; although complete copies of these audits were not included in either VBMS or VVA, the Veteran submitted partial copies of these audits which he received from VA and those partial copies were included in VBMS.  In any event, the Board does not have jurisdiction over either of these claims and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable in his former occupation of commercial truck driver by reason of his service-connected disabilities.  See Board hearing transcript dated June 8, 2016, at pp. 7-8, 12-13.  

Given the foregoing, this appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration ("glaucoma residuals") are more disabling than initially evaluated.  The Veteran and his service representative assert that he is entitled to a separate compensable rating for vision loss in his service-connected right eye because he also experiences vision loss in the left eye.  The Veteran also contends that his service-connected chronic headaches are more disabling than currently evaluated.  He finally contends that his service-connected disabilities interfered with his prior employment as a commercial truck driver, entitling him to a TDIU. Having reviewed the record evidence, the Board finds that additional development is required before the underlying claims can be adjudicated on the merits.  

With respect to the Veteran's higher initial rating claim for glaucoma residuals, the Board notes that a review of the record evidence indicates that his most recent VA eye examination occurred in December 2012.  The Veteran essentially asserted in his Travel Board hearing testimony in June 2016 that this disability had worsened since his most recent VA examination.  See Board hearing transcript dated June 8, 2016, at pp. 5-7.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that, when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA eye examination in December 2012, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected glaucoma residuals.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's increased rating claim for chronic headaches, as noted in the Introduction, the RO denied this claim in an August 2014 rating decision.  The Veteran disagreed with this decision later in August 2014.  And, in an August 2015 rating decision, the RO assigned a higher 30 percent rating effective April 7, 2014, for the Veteran's service-connected chronic headaches.  The Veteran is presumed to be seeking the maximum disability rating for his service-connected chronic headaches.  To date, however, the RO has not issued an SOC to the Veteran and his service representative on this claim.  (The Board notes parenthetically that, because this claim was pending prior to the effective date of the regulatory requirement that a notice of disagreement be submitted on a standard form, no standard form is required for the Veteran to express disagreement in this appeal.)  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO must promulgate an SOC on the issue of entitlement to a disability rating greater than 10 percent prior to April 7, 2014, and greater than 30 percent thereafter for chronic headaches to the Veteran and his service representative.

With respect to the Veteran's inferred TDIU claim, he essentially testified at his June 2016 Board hearing that his service-connected right eye disabilities forced him to quit working as a commercial truck driver and to take a different job as a school custodian.  See Board hearing transcript dated June 8, 2016, at pp. 7-8, 12-13.  In other words, it appears that the Veteran contends that his service-connected disabilities rendered him unemployable in his former occupation as a commercial truck driver.  

The Board notes that, although the Veteran currently does not meet the scheduler criteria for a TDIU, entitlement to a TDIU may be established on an extraschedular basis, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of a service-connected disability.  See 38 C.F.R. §§ 4.16(a), (b) (2015).  Service connection is in effect for traumatic aphakia of the right eye, evaluated as 30 percent disabling effective March 26, 1986, chronic headaches, evaluated as 30 percent disabling effective April 7, 2014, and angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration, evaluated as 10 percent disabling effective January 8, 2008.  The Veteran's combined disability rating for compensation is 60 percent effective April 7, 2014.  See 38 C.F.R. § 4.25 (2015).  

Although it appears that the Veteran may be employed currently as a school custodian, it is not clear whether this is full-time employment.  And the Veteran's Board hearing testimony suggests that his service-connected right eye disabilities interfere with his current employment as a school custodian.  See Board hearing testimony dated June 8, 2016, at pp. 8.  Thus, the Board finds that, on remand, the Veteran should be given the opportunity to complete a VA Form 21-8940 and, among other things, identify the service-connected disabilities which preclude his employability and provide a complete employment history.  The Board also will afford the Veteran a Social and Industrial Survey.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of entitlement to a disability rating greater than 10 percent prior to April 7, 2014, and greater than 30 percent thereafter for chronic headaches.  A copy of any SOC should be associated with the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include visual field and central visual acuity testing.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the Veteran's service-connected residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration is manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The examiner next is asked to state whether the Veteran's service-connected residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration is manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The examiner next is asked to state whether the Veteran's service-connected residuals of angle recession glaucoma in the right eye associated with traumatic aphakia in the right eye after corneal laceration is manifested by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

The examiner is advised that an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

A complete explanation for all opinions expressed must be provided in the examination report.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  Provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU, including on an extraschedular basis.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information In Connection With Claim for Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to lost time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

4.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is 
so.

5.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

